Exhibit 99.1 Paratek Pharmaceuticals, Inc. Reports Fourth Quarter and Full Year 2015 Financial and Operating Results BOSTON, February 23, 2015 (GLOBE NEWSWIRE) Paratek Pharmaceuticals, Inc. (Nasdaq:PRTK), a biopharmaceutical company focused on the development and commercialization of innovative therapies based upon tetracycline chemistry, today reported financial results for the quarter and year ended December 31, 2015. "Our clinical development program for omadacycline is on track and we are looking forward to reporting topline data from our ongoing skin study, currently expected in the middle of this year. As we gain further insights into the need for new treatments for serious community acquired skin infections where resistance is a concern, we remain excited about the value of a well-tolerated, once-daily, oral formulation,” said Michael Bigham, Chairman and Chief Executive Officer, Paratek. "The year ahead will be an important one as we continue to invest in our team, clinical development, and commercial scale-up, including the manufacture of registration batches and the initiation of stability testing on those batches, as we work to bring omadacycline to patients." Recent Paratek Highlights ·Commenced enrollment in Phase 3 clinical studies for Acute Bacterial Skin and Skin Structure Infections (ABSSSI) and Community Acquired Bacterial Pneumonia (CABP) in June and November 2015, respectively ·Announced accelerated timing for top-line data for Phase 3 clinical study of Omadacycline in ABSSSI ·Received Fast Track designation for omadacycline from the U.S. Food and Drug Administration in November 2015 ·Began preparatory work for late-stage development of other potential oral-only indications in omadacycline ·Strengthened the Balance Sheet with an underwritten offering on May 5, 2015 that raised an aggregate of $70.4 million, net of underwriting discounts and commissions and other offering expenses, and a loan agreement executed on September 30, 2015 that provides access to term loans with an aggregate principal amount of up to $40.0 million ·Hired Dr. Judith Steenbergen, one of the most respected microbiologists in our industry, as executive director of microbiology.Her experience will be invaluable in advancing the development program of omadacycline ·Began buildup of Regulatory Affairs and Commercial organizations as our Phase 3 omadacycline program advances toward an NDA filing in the U.S. Financial Results
